 Case 1:20-cv-01222-JDT-cgc Document 6 Filed 10/27/20 Page 1 of 6                     PageID 23




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION
DENNIS WAYNE LENARD,                             )
                                                 )
       Plaintiff,                                )
                                                 )
VS.                                              )           No. 20-1222-JDT-cgc
                                                 )
MADISON COUNTY JAIL,                             )
                                                 )
       Defendant.                                )


        ORDER DISMISSING COMPLAINT AND GRANTING LEAVE TO AMEND


       On October 2, 2020, Plaintiff Dennis Wayne Lenard, who is incarcerated at the Madison

County Criminal Justice Complex (Jail) in Jackson, Tennessee, filed a pro se civil complaint and

a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court granted leave to proceed

in forma pauperis and assessed the civil filing fee pursuant to the Prison Litigation Reform Act

(PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 4.) Because Lenard names the Jail as the only

Defendant, the Court will treat his allegations as claims against Madison County.

       Lenard alleges various problems with the conditions at the Jail, including: fire code

violations; overcrowded conditions resulting in double-celling of inmates; the presence of black

mold in the Jail; confinement in cells without hot water for more than a week at a time; “failure to

maintain minimum sanitary conditions in the food storage, preparation and service areas”; “failure

to adequately protect inmates from likelihood of violent attacks”; “failure to provide minimally

adequate medical care”; and “confinement of inmates in segregation status for more than one week

without any opportunity for physical exercise.” (ECF No. 1 at PageID 4-5.) Lenard also alleges

he tested negative for the COVID-19 virus but was placed in a cell block with four inmates who
 Case 1:20-cv-01222-JDT-cgc Document 6 Filed 10/27/20 Page 2 of 6                       PageID 24




tested positive. (Id. at PageID 4.) He states he cannot “move around without bumping into other

inmates and my sick calls are going ignored or unanswered.” (Id. at 7.) Faucets and toilets are

leaking, and his “food is being passed through uncleaned flaps that inmates sometimes throw[]

bodily waste, and urine through.” (Id.) Lenard does not specify the relief he seeks.

       The Court is required to screen prisoner complaints and to dismiss any complaint, or any

portion thereof, if the complaintC

       (1)    is frivolous, malicious, or fails to state a claim upon which relief may be
       granted; or

       (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

       In assessing whether the complaint in this case states a claim on which relief may be

granted, the standards under Fed. R. Civ. P. 12(b)(6), as stated in Ashcroft v. Iqbal, 556 U.S. 662,

677-79 (2009), and in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007), are applied.

Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). The Court accepts the complaint’s “well-

pleaded” factual allegations as true and then determines whether the allegations “plausibly suggest

an entitlement to relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal,

556 U.S. at 681). Conclusory allegations “are not entitled to the assumption of truth,” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. Although a

complaint need only contain “a short and plain statement of the claim showing that the pleader is

entitled to relief,” Fed. R. Civ. P. 8(a)(2), Rule 8 nevertheless requires factual allegations to make

a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S. at 555

n.3.

       “Pro se complaints are to be held ‘to less stringent standards than formal pleadings drafted

by lawyers,’ and should therefore be liberally construed.” Williams, 631 F.3d at 383 (quoting

                                                  2
 Case 1:20-cv-01222-JDT-cgc Document 6 Filed 10/27/20 Page 3 of 6                       PageID 25




Martin v. Overton, 391 F.3d 710, 712 (6th Cir. 2004)). Pro se litigants, however, are not exempt

from the requirements of the Federal Rules of Civil Procedure. Wells v. Brown, 891 F.2d 591, 594

(6th Cir. 1989); see also Brown v. Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011)

(affirming dismissal of pro se complaint for failure to comply with “unique pleading requirements”

and stating “a court cannot ‘create a claim which [a plaintiff] has not spelled out in his pleading’”

(quoting Clark v. Nat’l Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

       Lenard files his complaint pursuant to 42 U.S.C. § 1983, which provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State or Territory or the District of Columbia, subjects, or
       causes to be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an action
       at law, suit in equity, or other proper proceeding for redress . . . .

To state a claim under § 1983, a plaintiff must allege two elements: (1) a deprivation of rights

secured by the “Constitution and laws” of the United States (2) committed by a defendant acting

under color of state law. Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970).

       Lenard has sued only the Jail and does not contend that any specific person violated his

rights. However, Madison County may be held liable under § 1983 only if Lenard’s injuries were

sustained pursuant to an unconstitutional custom or policy. See Monell v. Dep’t. of Soc. Serv., 436

U.S. 658, 691-92 (1978). To demonstrate municipal or county liability, a plaintiff “must (1)

identify the municipal policy or custom, (2) connect the policy to the municipality, and (3) show

that his particular injury was incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d

802, 815 (6th Cir. 2003) (citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)).

“[T]he touchstone of ‘official policy’ is designed ‘to distinguish acts of the municipality from acts

of employees of the municipality, and thereby make clear that municipal liability is limited to

action for which the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485

                                                 3
 Case 1:20-cv-01222-JDT-cgc Document 6 Filed 10/27/20 Page 4 of 6                       PageID 26




U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479-80 (1986) (emphasis in

original)).

        Lenard does not allege that a Madison County policy is responsible for the conditions of

the Jail. He merely alleges that the unpleasant conditions exist. Lenard therefore fails to state a

claim against Madison County.

        Even if Lenard had named the individual responsible party or parties, his claims concerning

the conditions at the Jail are stated only generally. Lenard, however, does not have standing to

assert claims on behalf of any inmate other than himself, see Newsom v Norris, 888 F.2d 371, 381

(6th Cir. 1989), and there are no factual allegations in the complaint setting out how he was harmed

by any of the conditions of which he complains. One of the three elements of standing is that “the

plaintiff must have suffered an injury in fact—an invasion of a legally protected interest which is

(a) concrete and particularized, and (b) actual or imminent, not conjectural or hypothetical.” Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560 (1992) (internal quotation marks, footnote and citations

omitted). “In requiring a particular injury, the Court meant that the injury must affect the plaintiff

in a personal and individual way.” Arizona Christian Sch. Tuition Org. v. Winn, 563 U.S. 125,

134 (2011) (internal quotation marks and citation omitted).

        Here, the closest Lenard comes to alleging he was personally affected by the conditions at

the Jail is his statement that he was housed with inmates who tested positive for COVID-19, (ECF

No. 1 at PageID 4), that he “can’t move around without bumping into other inmates and [his] sick

calls are going ignored,” and that his food is passed into his cell through dirty flaps. (ECF No. 1

at PageID 7.) Lenard does not, however, allege that these things harmed him. He does not allege

he became ill with COVID-19, was adversely affected by any food that was passed through dirty

flaps, or that he had a serious medical condition which went untreated because his sick calls were



                                                  4
 Case 1:20-cv-01222-JDT-cgc Document 6 Filed 10/27/20 Page 5 of 6                     PageID 27




ignored. He also does not allege he was injured because of bumping into other inmates or that any

of the other conditions of which he complains caused him harm. Unless Lenard suffered an actual

injury, he “was not the aggrieved party, [and] he lacks standing” to sue. Percival v. McGinnis, 24

F. App’x 243, 246 (6th Cir. 2001).

       For these reasons, Lenard’s complaint fails to state a claim on which relief may be granted

and is subject to dismissal.

       The Sixth Circuit has held that a district court may allow a prisoner to amend his complaint

to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d 944, 951 (6th

Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam) (“Ordinarily,

before dismissal for failure to state a claim is ordered, some form of notice and an opportunity to

cure the deficiencies in the complaint must be afforded.”). Leave to amend is not required where

a deficiency cannot be cured. Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree

with the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged

by amendment comports with due process and does not infringe the right of access to the courts.”).

In this case, the Court concludes that Lenard should be given the opportunity to amend his

complaint.

       In conclusion, Lenard’s complaint is DISMISSED for failure to state a claim on which

relief can be granted, pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). Leave to

amend, however, is GRANTED. Any amendment must be filed within twenty-one (21) days

after the date of this order, on or before November 17, 2020.

       Lenard is advised that an amended complaint will supersede the original complaint and

must be complete in itself without reference to the prior pleadings. The text of the complaint must

allege sufficient facts to support each claim without reference to any extraneous document. Any



                                                5
 Case 1:20-cv-01222-JDT-cgc Document 6 Filed 10/27/20 Page 6 of 6                       PageID 28




exhibits must be identified by number in the text of the amended complaint and must be attached

to the complaint. All claims alleged in an amended complaint must arise from the facts alleged in

the original complaint. Each claim for relief must be stated in a separate count and must identify

each defendant sued in that count. If Lenard fails to file an amended complaint within the time

specified, the Court will dismiss the case with prejudice in its entirety, assess a strike pursuant to

28 U.S.C. § 1915(g) and enter judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                  6
